 In theMatter Of UNIQUE MANUFACTURINGCOMPANY, EMPLOYERandALExGEORGE, PETITIONERandLOCAL 1119, UNITEDELECTRICAL,RADIO AND MACHINE`YORKERSOF AMERICA, CIO, UNIONCase No. 13-RD-3.-Decided February 26, 19,18Messrs. Otto A. JaburekandEugene E. Goller,of Chicago, Ill.,for the Employer.Mr. Alex George,of Chicago, III., for the Petitioner.DECISIONfANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held atChicago,Illinois, on October 30, 1947, before Gustaf B.Erickson,hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACTI.TILE BUSINESS OF TILE EMPLOYERUnique Manufacturing Company, an Illinois corporation havingits only plant in Chicago, Illinois, is engaged in the'nianu facture ofblow torches, fire pots, cable splicers, and accessories.During the lastcalendar year, the Employer used raw materials, consisting principallyof steel and brass, valued In excess of $50,000, approximately 40 per-cent of which was purchased from sources outside the State of Illinois.During the same period the Employer's finished products exceeded invalue $100,000, of which over 70 percent represented shipments to cus-tomers located outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members [Houston,Reynolds, andGray].76 N. L R B., No. 55.397 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees.as defined in Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the Congress of In-dustrial Organizations, is the recognized representative of employee,,of the Employer 2ITT.TIIE QUESTION CONCERNING REPRESENTATIONOn October 31, 1946, the Employer and the Union entered into acollective bargaining contract for 1 year, renewable thereafter auto-matically from year to year, unless notice was given by either party30 days prior to such termination date of a desire to modify or termi-nate the agreement.Union that, in conformity with the provisions of the agreement, itwas terminating the contract as of October 31, 1947.1The Unionacknowledged this letter on September 9, 1947, and suggested thata conference be arranged on September 16, 1947, presumably for thepurpose of formally terminating the contract.Subsequent to thistime, there has been no meeting between the Union and the Employer,and no new contract has been executed.On October 1; 1947, the Peti-tioner filed the instant petition with the Board.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRLATE UNITWe find, substantially in accordance with the agreement of theparties at the hearing, that all employees of the Employer, excludingguards, professional employees, and supervisors, as defined in theamended Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.4We shall direct an election in this proceeding.Although the Unionhas not complied with the registration requirements of the Act, forreasons stated in an earlier proceeding,,-, we shall place the Union'sname on the ballots'The Union was served with a notice of hearing herein, but did not appear\one of the parties contends that the contract is a bar to this pioeeedinC.This is virtually the unit provided for in Section 2 of Article 1 of the Employer's con-tiact with the UnionThe description has been changed slightly to conloim with theprovisions of the amended ActMatter of Harris Foundry tf Maclone Company, 76 INL It B 118Under our policy, the Union would be certified it it wins the election,pi ovidedthatat that time it is in compliance with Section 9 (f) and (h) of the ActAbsent such com-pliance, the Board would only certify the arithmetical results of the election. UNIQUE MANUFACTURING COMPANYDIRECTION OF ELECTION399As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Unique Manufacturing Com-pany,Chicago, Illinois,an election by secret ballot shall be conductedas early as possible, but not later than thirty(30) clays from the dateof this Direction,underthe direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62,of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not workcuringsaid pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented by Local1119,United Electrical, Radio and Machine `Yorkers of America,CIO. for the purposes of collective bargaining.